FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30406

               Plaintiff - Appellee,             D.C. No. 2:00-cr-00045-RSL

   v.
                                                 MEMORANDUM *
 BRUCE E. DUNBAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                   Robert S. Lasnik, Chief District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Bruce E. Dunbar appeals pro se from the district court’s order denying his

“motion for clarification of judgment.” We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
       Dunbar contends that the district court improperly delegated its authority to

schedule restitution payments to the Bureau of Prisons (“BOP”) by failing to

specify the precise amount of money the BOP was authorized to collect per month

as part of the Inmate Financial Responsibility Program, thereby allowing BOP to

dictate the amount of restitution inmates are required to pay. This argument is

foreclosed. See United States v. Lemoine, 546 F.3d 1042, 1046 (9th Cir. 2008).

       Dunbar also contends that the government acted vindictively by opposing

his motion for clarification of judgment. This argument lacks merit. See United

States v. Lopez, 474 F.3d 1208, 1211 (9th Cir. 2007).

       AFFIRMED.




AK/Research                               2                                    08-30406